EXHIBIT Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Medis 212.929.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces July 31, 2008 Assets Under Management New York, NY, August 11, 2008 – AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of July, preliminary assets under management decreased by approximately $22 billion, or 3.2%, to $694 billion at July 31, 2008, due principally to negative investment returns as well as net outflows, primarily in the Retail channel. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At July 31, 2008 At Jun 30 (preliminary) 2008 Institutional Private Investments Retail Client Total Total Equity Value $ 200 $ 71 $ 41 $ 312 $ 326 Growth 101 38 24 163 169 Total Equity 301 109 65 475 495 Fixed Income 129 38 31 198 200 Index/Structured 17 4 - 21 22 Total $ 447 $ 151 $ 96 $ 694 $ 717 At June 30, 2008 Total $ 461 $ 157 $ 99 $ 717 About AllianceBernstein AllianceBernstein is a leading global investment management firm that offers high-quality research and diversified investment services to institutional clients, individuals and private clients in major markets around the world.AllianceBernstein employs more than 500 investment professionals with expertise in growth equities, value equities, fixed income securities, blend strategies and alternative investments and, through its subsidiaries and joint ventures, operates in more than 20 countries.AllianceBernstein’s research disciplines include fundamental research, quantitative research, economic research and currency forecasting capabilities.Through its integrated global platform, AllianceBernstein is well-positioned to tailor investment solutions for its clients. AllianceBernstein also offers independent research, portfolio strategy and brokerage-related services to institutional investors. At June 30, 2008, AllianceBernstein Holding L.P. (“Holding”) owned approximately 33.6% of the issued and outstanding AllianceBernstein Units.AXA Financial was the beneficial owner of approximately 62.7% of the AllianceBernstein Units at June 30, 2008 (including those held indirectly through its ownership of approximately 1.6% of the issued and outstanding Holding Units) which, including the general partnership interests in AllianceBernstein and Holding, represent an approximate 63.0% economic interest in AllianceBernstein.AXA Financial is a wholly-owned subsidiary of AXA, one of the largest global financial services organizations. Cautions regarding Forward-Looking Statements Certain statements provided by management in this news release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products and separately managed accounts, general economic conditions, future acquisitions, competitive conditions, and government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly traded partnerships are taxed. We caution readers to carefully consider such factors. Further, such forward-looking statements speak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” inPart I, Item 1A of our 2007 Form 10-K and Part II, Item 1A of our second quarter 2008 Form 10-Q.
